EXHIBIT 10.1




SECOND AMENDMENT TO

AMENDMENT, CONSENT AND FORBEARANCE AGREEMENT

     THIS SECOND AMENDMENT (this “Amendment”) TO AMENDMENT, CONSENT AND
FORBEARANCE AGREEMENT is made and entered into on the 31st day of January, 2011
(the “Effective Date”), by and among THERMO NO. 1 BE-01, LLC, a Delaware limited
liability company (the “Company”), THE PRUDENTIAL INSURANCE COMPANY OF AMERICA,
as Administrative Lender (the “Administrative Lender”), THE PRUDENTIAL INSURANCE
COMPANY OF AMERICA and ZURICH AMERICAN INSURANCE COMPANY (the “Lenders”),
DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent (the
“Administrative Agent”) and Collateral Agent (the “Collateral Agent”), and (for
the limited purposes set out in Sections 4, 6, 8, 10, 11, 13 and 14 of the
Forbearance Agreement, as defined below and amended hereby) Raser Technologies,
Inc. (“Raser”).



WITNESSETH:




     WHEREAS, the Company, the Administrative Agent, the Lenders and the
Administrative Agent are parties to that certain Credit Agreement dated as of
August 31, 2008 (as heretofore amended, the “Agreement”) entered into for the
purpose of financing certain costs for the design, development, construction,
installation, financing, testing, start-up and commissioning of the Facility;

     WHEREAS, the Parties entered into that certain Amendment, Consent and
Forbearance Agreement dated as of July 9, 2010, as amended by the First
Amendment to Amendment, Consent and Forbearance Agreement, dated as of October
26, 2010 (as so amended the “Forbearance Agreement”);

     WHEREAS, the Company has requested that the Administrative Lender consent
to the extension of the date by which the Company and Raser agree to use their
commercially reasonable best efforts to effect a Qualifying Sale, as defined in
the Forbearance Agreement;

     WHEREAS, the Administrative Lender has directed the Administrative Agent
and the Collateral Agent to enter into this Amendment;

     WHEREAS, Raser is entering into this Amendment for the limited purposes set
out in the Forbearance Agreement; and

     WHEREAS, the Company, the Lenders, the Administrative Lender, the
Administrative Agent and the Collateral Agent desire to amend the Forbearance
Agreement in certain respects as set forth herein.

     NOW, THEREFORE, in consideration of the agreements and covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are

--------------------------------------------------------------------------------

hereby acknowledged, the parties hereto agree as follows:

     Section 1. Defined Terms. Any capitalized term used in this Amendment but
not otherwise defined in this Amendment shall have the meaning ascribed to such
term in the Forbearance Agreement and the Agreement, including by reference to
Schedule Z.

     Section 2. Amendment of Section 4 of the Forbearance Agreement. Section 4
of the Forbearance Agreement is hereby deleted and replaced as follows:

     Section 4. Forbearance. The Company and Raser acknowledge the existence of
the Specified Defaults, including the failure of Facility Substantial Completion
and Final Completion to be achieved. Subject to the terms and conditions set
forth herein, throughout the period commencing on the date of this Agreement and
ending on the applicable date set forth in the first sentence of Section 6 (the
“Forbearance Period”), the Lenders, the Administrative Lender, the
Administrative Agent and the Collateral Agent (acting at the written direction
of the Administrative Lender) hereby agree to forbear from exercising any and
all available default rights and remedies under the Agreement, the Notes. the
Account and Security Agreement, the deeds of trust creating the Liens described
in Article XI of the Account and Security Agreement, the Class B Investors
Pledge Agreement and the Special Interest Investors Pledge Agreement and at
applicable law as the result of the occurrence and continuance of the Specified
Defaults. The Company and Raser acknowledge and agree that the foregoing
agreement to forbear exercising such default rights and remedies throughout the
Forbearance Period shall not constitute a waiver of the Specified Defaults or a
waiver of any other Credit Agreement Event of Default or Credit Agreement
Default that is not waived by Section 3 of this Forbearance Agreement, and that
the Lenders, the Administrative Lender, the Administrative Agent and the
Collateral Agent expressly reserve all such default rights and remedies. The
Company and Raser further acknowledge and agree that the Lenders, the
Administrative Lender, the Administrative Agent and the Collateral Agent may
exercise any and all such default rights and remedies at any time following the
earliest to occur of (a) the expiration of the Forbearance Period, (b) the
occurrence during the Forbearance Period of any additional Credit Agreement
Default or Credit Agreement Event of Default, other than those potential Credit
Agreement Defaults or Credit Agreement Events of Default expressly waived in
Section 3 of this Forbearance Agreement (including, without limitation, any
default under this Forbearance Agreement), (c) any of MLE, Merrill Lynch,
Pierce, Fenner & Smith Incorporated (“MLP”), UTC, the Company, Raser or any of
their respective Affiliates takes any action against the Facility, any other
collateral for the Advances (including, without limitation, the additional
collateral described in Article XI of the Account and Security Agreement), the
Company or Raser or any of its Affiliates which the Administrative Lender
believes would materially adversely affect the interests of the Lenders, the
Administrative Lender, the Administrative Agent or the Collateral Agent, and (d)
the aggregate balance in the Security Accounts under the Account and Security
Agreement being less than $175,000 at any time from February 1 through February
24, 2011 or less than $250,000 at any time thereafter (any of the events
described in clause (a), (b), (c) or (d) a “Forbearance Termination Event”).

     Section 3. Amendment of Section 6 of the Forbearance Agreement. Section 6
of the Forbearance Agreement is hereby deleted and replaced as follows:

--------------------------------------------------------------------------------

     Section 6. Sale of the Facility or the Equity Interests in the Company. The
Company and Raser hereby agree to use their commercially reasonable best efforts
to sell, not later than March 15, 2011 (provided, that such date shall be
extended to April 15, 2011 if, not later than March 15, 2011, the Company and
Raser deliver to the Administrative Lender a letter of intent, which is not
subject to any financing or similar condition or contingency, with respect to a
Qualifying Sale or other transaction that will result in the Lenders receiving
the cash payments provided for in this Section 6), the Facility and the other
collateral described in Article XI of the Account and Security Agreement as an
entirety or, in the case of Raser, to use its commercially reasonable best
efforts to cause the Subsidiaries of Raser that are the owners of 100% of the
Equity Interests in the Company to sell all such Equity Interests as an
entirety; provided, that less than all the Facility and such other collateral,
or less than all such Equity Interests, may be sold in a transaction that
otherwise qualifies as a Qualifying Sale (as defined below) so long as the
Lenders receive a $6,750,000 cash payment and all other requirements of the
fourth sentence of this Section 6 are satisfied. Any such sale shall be solely
for cash in Dollars and shall be made to a solvent Person that (a) is not an
Affiliate of the Company, Raser, any Member in the Company, MLE, MLP, UTC or any
other Person involved in the operation or development of the Project, (b) is not
described in Section 1603(g) of ARRA, or described as being ineligible to
receive payments under Section 1603 of ARRA or under any guidance, terms and
conditions, frequently asked questions or other materials issued by the
Department of the Treasury under Section 1603 of ARRA (“Treasury Guidance”), (c)
has the requisite experience and resources to operate the Facility, and (d)
agrees to operate the Facility continuously as “specified energy property” as
such term is defined in Section 1603(d) of ARRA, and under any Treasury
Guidance, through at least March 31, 2014 (a sale to any such Person meeting the
foregoing requirements being a “Qualifying Sale”). Provided that no Forbearance
Termination Event has occurred and is continuing at the time of any Qualifying
Sale, the Lenders and the Administrative Lender agree to instruct the Collateral
Agent in writing at such time to release its Liens under the Financing Documents
in respect of the Facility and the other collateral described in Article XI of
the Account and Security Agreement, or in respect of the Equity Interests in the
Company, as the case may be (and any other collateral for the Obligations for
which the Company has requested a lien release), against (x) payment in cash in
Dollars to the Lenders of (i) 60% of the Net Proceeds (as hereafter defined) and
(ii) all expenses (including legal fees) of the Administrative Lender and the
Agents, provided, that the aggregate amount payable pursuant to subclause (i) of
this sentence shall not exceed $6,750,000, and (y) delivery to the Lenders, the
Administrative Lender and the Agents of a release which shall be executed by the
Company, Raser and all Members in the Company and must be acceptable to the
Administrative Lender and the Agents (it being understood that a release
containing the terms, mutatis mutandis, of the release set out in Section 10 of
this Forbearance Agreement shall be acceptable). Upon payment, at any time prior
to the occurrence of a Forbearance Termination Event and whether from the Net
Proceeds of a Qualifying Sale as described above or from a cash payment from the
Company or Raser, equal to $6,750,000 plus the expenses (including legal fees)
of the Administrative Lender and the Agents (and regardless of whether there has
been a Qualifying Sale) and delivery of the releases, described in the preceding
sentence, all obligations of the Company and Raser to the Administrative Agent,
the Lenders and the Agents (other than those in Article IX of the Agreement and
any others that expressly surv ive repayment of the Obligations) shall be
extinguished. As used in this Section 6, “Net Proceeds” shall mean the gross
proceeds of the sale of the Project and the other collateral described in
Article XI of the Account and Security

--------------------------------------------------------------------------------

Agreement as an entirety, or the proceeds of the sale of all the Equity
Interests in the Company as an entirety, as the case may be, less the normal and
customary costs of selling the foregoing (with brokerage commissions not to
exceed 3% of the sales price and which may be payable only to Persons that are
not Affiliates of the Company, Raser, any Member in the Company, MLE or any
other Person involved in the operation or development of the Project). Normal
and customary closing costs shall consist of any legal and professional fees
and, in the case of the sale of the Facility and the other collateral described
in Article XI of the Account and Security Agreement, premiums for a policy of
owners’ title insurance but shall not include the payment of any Debt or of any
obligation secured by a Lien against the asset being sold. The provisions of
this Section 6 are in consideration for the amendments, consents, waivers
forbearances and other agreements under this Forbearance Agreement, and such
provisions shall not be deemed to create a joint venture, partnership or other
joint ownership arrangement or relationship between the Lenders (including the
Administrative Lender) and the Agents, on the one hand, and the Company, Raser
and the Members in the Company on the other hand, and in no event do the parties
intend, and in no event shall such provisions or any other portion of this
Forbearance Agreement or any other Transaction Document be construed, to be an
agreement by the Lenders (including the Administrative Lender) or the Agents to
share in any operating or other losses or costs incurred by the Company, Raser
or the Members in the Company or to be responsible, in any manner or to any
extent, for any liabilities of the Company, Raser or the Members of the Company
to any third party.

     Section 4. Representations and Warranties. In order to induce the
Administrative Lender and the Agents to enter into this Amendment, each of the
Company and Raser represents and warrants (as to itself) that the following
statements are true and correct as of the Effective Date:

     (a) Organization; Powers. Each of the Company and Raser is duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite limited liability company or corporate power and authority
to carry on its business as such business is now conducted, and as proposed to
be conducted.

     (b) Authority; Enforceability. The transactions contemplated by the
Forbearance Agreement, as amended hereby, are within the Company’s or Raser’s
limited liability company or corporate powers and have been duly authorized by
all necessary limited liability company or corporate action. This Amendment has
been duly executed and delivered by the Company or Raser and constitutes a
legal, valid and binding obligation of the Company and Raser, enforceable in
accordance with its terms except as such terms may be limited by (i) Bankruptcy,
insolvency or similar laws affecting creditors’ rights generally, or (ii)
general principles of equity, whether considered in a proceeding in equity or at
law.

     (c) Approvals; No Conflicts. The transactions contemplated by the
Forbearance Agreement, as amended hereby: (i) do not require any consent or
approval of, registration or filing with, or any other action by, any
Governmental Authority or any other third Person, nor is any such consent,
approval, registration, filing or other action necessary for the validity or
enforceability of the Forbearance Agreement, as amended hereby, any of such
other documents or the consummation of the transactions contemplated by the
Forbearance Agreement, as amended hereby, or thereby, except such as have been

--------------------------------------------------------------------------------

obtained or made and are in full force and effect or are not yet required to be
obtained; (ii) will not violate any Applicable Law or regulation or the
Organizational Documents of the Company or Raser or any order of any
Governmental Authority; (iii) will not violate or result in a default under any
indenture, agreement or other instrument binding upon the Company, Raser or any
of their respective Properties, or give rise to a right thereunder to require
any payment to be made by the Company or Raser; and (iv) will not result in the
creation or imposition of any Lien on any Property of the Company (other than
the Liens created by the Financing Documents) or Raser.

     (d) Litigation. There are no claims, actions, suits, investigations or
proceedings (including any arbitration proceeding) of any nature, at law or in
equity, pending or, to the knowledge of the Company and Raser, threatened by or
against the Company, Raser or any of their respective Affiliates which would
materially adversely affect the Company’s or Raser’s ability to execute, deliver
and perform under the Forbearance Agreement, the Agreement or this Amendment and
to consummate the transactions contemplated hereby or thereby.

     Section 5. Conditions Precedent. The parties hereto agree that this
Amendment shall become effective upon the satisfaction of each of the following
conditions:

     (a) Execution and Delivery of this Amendment. The Administrative Lender and
each Agent shall have received a copy of this Amendment executed and delivered
by the Company and Raser.

     (b) Resolutions. The Administrative Lender shall have received a
certificate of (i) the secretary of IRP setting forth resolutions of its
managers with respect to the authorization of this Amendment, and (ii) the
secretary or an assistant secretary or Raser setting forth resolutions of its
board of directors with respect to the authorization of this Amendment.

     (c) Payment of Costs, Expenses, Etc. The Company shall have paid all costs
and expenses of the Agents and the Administrative Lender in connection with the
preparation, reproduction, execution and delivery of this Amendment and the
other instruments and documents to be delivered hereunder (including the fees
and expenses of counsel for the Agents and the Administrative Lender). In
addition, the Company shall have paid any and all stamp or other taxes,
recordation fees and other fees payable in connection with the execution,
delivery, filing or recording of this Amendment and the other instruments and
documents to be delivered hereunder, and the Company agrees to hold the Agents
and the Lenders harmless from and against any and all liabilities with respect
to or resulting from any delay or omission in paying such taxes or fees.

     Section 6. RELEASE. IN CONSIDERATION OF THE LENDERS AND THE AGENTS ENTERING
INTO THIS AMENDMENT, THE COMPANY AND RASER HEREBY ACKNOWLEDGE THAT THEIR
OBLIGATIONS UNDER THE AGREEMENT, THE FORBEARANCE AGREEMENT AND THIS AMENDMENT
AND EACH OTHER FINANCING DOCUMENT EXECUTED IN CONNECTION THEREWITH OR HEREWITH
ARE ABSOLUTE AND UNCONDITIONAL WITHOUT

--------------------------------------------------------------------------------

ANY RIGHT OF RESCISSION, SETOFF, COUNTERCLAIM, DEFENSE, OFFSET, CLAIM OR DEMAND
OF ANY KIND OR NATURE WHATSOEVER THAT CAN BE ASSERTED TO REDUCE OR ELIMINATE ALL
OR ANY PART OF THE COMPANY’S LIABILITY TO REPAY THE OBLIGATIONS UNDER THE
AGREEMENT, THE FORBEARANCE AGREEMENT, THIS AMENDMENT AND EACH OTHER FINANCING
DOCUMENT EXECUTED IN CONNECTION THEREWITH OR HEREWITH OR TO SEEK AFFIRMATIVE
RELIEF OR DAMAGES OF ANY KIND OR NATURE FROM ANY RELEASED PARTY (AS DEFINED
BELOW). THE COMPANY AND RASER HEREBY INDEMNIFY ADMINISTRATIVE AGENT AND THE
COLLATERAL AGENT AGAINST ANY ACTIONS TAKEN IN CONNECTION WITH THIS AMENDMENT AND
VOLUNTARILY AND KNOWINGLY RELEASE AND FOREVER DISCHARGE THE LENDERS, THE
ADMINISTRATIVE LENDER AND THE AGENTS AND EACH OF THEIR RESPECTIVE AFFILIATES,
DIRECTORS, OFFICERS, EMPLOYEES, COUNSEL, AGENTS, ATTORNEYS-IN-FACT, SUCCESSORS,
AND ASSIGNS (COLLECTIVELY, THE “RELEASED PARTIES”), FROM ALL POSSIBLE CLAIMS,
DEMANDS, ACTIONS, CAUSES OF ACTION, DAMAGES, COSTS, EXPENSES, AND LIABILITIES
WHATSOEVER, KNOWN OR UNKNOWN, ANTICIPATED OR UNANTICIPATED, SUSPECTED OR
UNSUSPECTED, FIXED, CONTINGENT, OR CONDITIONAL, AT LAW OR IN EQUITY, ORIGINATING
IN WHOLE OR IN PART ON OR BEFORE THE DATE THIS AMENDMENT IS EXECUTED, WHICH THE
COMPANY OR RASER MAY NOW OR HEREAFTER HAVE AGAINST THE RELEASED PARTIES, IF ANY,
AND IRRESPECTIVE OF WHETHER ANY SUCH CLAIMS ARISE OUT OF CONTRACT, TORT,
VIOLATION OF LAW OR REGULATIONS, OR OTHERWISE, AND ARISING OUT OF OR IN
CONNECTION WITH OR BY REASON OF THE AGREEMENT, THE FORBEARANCE AGREEMENT, THIS
AMENDMENT OR ANY OTHER FINANCING DOCUMENT EXECUTED IN CONNECTION THEREWITH OR
HEREWITH, INCLUDING, WITHOUT LIMITATION, THE EXERCISE OF ANY RIGHTS AND REMEDIES
UNDER THE AGREEMENT, THE FORBEARANCE AGREEMENT, THIS AMENDMENT AND ANY OTHER
FINANCING DOCUMENT EXECUTED IN CONNECTION THEREWITH OR HEREWITH, AND THE
NEGOTIATION FOR AND EXECUTION OF THE AGREEMENT, THE FORBEARANCE AGREEMENT, THIS
AMENDMENT AND THE DOCUMENTS EXECUTED IN CONNECTION THEREWITH AND HEREWITH (BUT
EXCLUDING IN ALL CASES ANY OF THE FOREGOING ARISING FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF THE RELEASED PARTIES). THE RELEASES AND WAIVERS CONTAINED
IN THIS SECTION 6 ARE GIVEN AND MADE BY THE COMPANY AND RASER WITH THEIR FULL
KNOWLEDGE AND UNDERSTANDING OF THE CIRCUMSTANCES AND EFFECT THEREOF AND AFTER
THEIR HAVING CONSULTED LEGAL COUNSEL WITH RESPECT THERETO.

     Section 7. Confirmation. Except as specifically modified by this Amendment,
the terms and provisions of the Forbearance Agreement are hereby ratified and
confirmed and remain in full force and effect. Except as specifically modified
by the Forbearance Agreement, as amended hereby, the terms and provisions of the
Agreement are hereby ratified and confirmed and remain in full force and effect.
The consents, forbearance and waivers contained herein and

--------------------------------------------------------------------------------

in the Forbearance Agreement shall be limited precisely as written and shall
relate solely to the Agreement and the Financing Documents in the manner and to
the extent described herein and in the Forbearance Agreement, and nothing in
this Amendment or the Forbearance Agreement shall be deemed (a) to constitute a
waiver of, or deviation from, compliance by the Company, Raser or any other
Person with respect to any other term, provision or condition of this Amendment,
the Forbearance Agreement, the Agreement or any other Transaction Document or
with respect to any other transaction or matter, or (b) to prejudice any right
or remedy that any Agent or Lender (including the Administrative Lender) may now
have, or may have in the future, under or in connection with this Amendment, the
Forbearance Agreement, the Agreement or any other Transaction Document.

     Section 8. Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York, excluding any conflicts of
law rule or principle that might refer the governance or construction of this
Amendment to the law of another jurisdiction. Each party hereby irrevocably
submits to the jurisdiction of the courts of the State of New York in the County
of New York or of the United States of America in the Southern District of New
York and hereby waives, to the fullest extent permitted by law, any objection
that it may now or hereafter have to the laying of venue in an such action or
proceeding in any such court.

     Section 9. Further Assurances. In connection with this Amendment and the
transactions contemplated hereby, upon the request of the Administrative Lender
and at the expense of the Company the parties hereto agree to execute and
deliver any additional documents and instruments and perform any additional acts
that may be reasonably required or useful to carry out the intent and purpose of
this Amendment and as are not inconsistent with the terms hereof.

     Section 10. Public Announcements. The parties hereto shall consult with one
another before issuing any public announcement, statement or other disclosure
with respect to this Amendment or the matters contemplated hereby and no party
shall issue any such public announcement, statement or other disclosure without
the prior written consent of the other parties (which consent shall not be
unreasonably withheld or delayed) unless such action is required by Applicable
Law. Each party, upon the request of any other party, shall provide to such
other party, and such other party shall have the right to review in advance all
information relating to this Amendment or the matters contemplated hereby that
appear in any filing made in connection with the transactions contemplated
hereby.

     Section 11. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be an original but all of which together will
constitute one instrument, binding upon all parties hereto, notwithstanding that
all of such parties may not have executed the same counterpart.

     Section 12. Joint Efforts. To the full extent permitted by Applicable Law,
neither this Amendment nor any ambiguity or uncertainty in this Amendment will
be construed against any of the parties hereto, whether under any rule of
construction or otherwise. On the contrary, this Amendment has been prepared by
the joint efforts of the respective attorneys for, and has been reviewed by,
each of the parties hereto.

--------------------------------------------------------------------------------

     Section 13. Authorization of Collateral Agent. The Administrative Lender
(with the consent of the Lenders) hereby directs the Collateral Agent to enter
into this Amendment.



[Signatures on Next Page]




--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, each party has caused this Second Amendment to
Amendment, Consent and Forbearance Agreement to be signed on its behalf as of
the date first written above (with this Amendment to Amendment, Consent and
Forbearance Agreement being executed by Raser only for the limited purposes set
out in the Forbearance Agreement, as amended hereby).



THERMO NO. 1 BE-01, LLC,
a Delaware limited liability company




By:    Intermountain Renewable Power, LLC  Its:    Managing Member 




  By: /s/ Nicholas Goodman
Name: Nicholas Goodman
Title: Manager






RASER TECHNOLOGIES, INC.,
a Delaware corporation






  By: /s/ Nicholas Goodman
Name: Nicholas Goodman
Title: Manager




THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, as Administrative Lender



By: /s/ Richard Carrell
Name: Richard Carrell
Title: Vice President




THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, as a Lender



By: /s/ Richard Carrell
Name: Richard Carrell
Title: Vice President




--------------------------------------------------------------------------------

ZURICH AMERICAN INSURANCE COMPANY

By: Prudential Private Placement Investors, L.P., (as Investment Advisor)

By: Prudential Private Placement Investors, Inc. (as its General Partner)



By: /s/ Richard Carrell
Name: Richard Carrell
Title: Vice President




DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent and Collateral
Agent



By: /s/ Li Jiang
Name: Li Jiang
Title: Associate






By: /s/ Li Jiang
Name: Li Jiang
Title: Associate




--------------------------------------------------------------------------------